 

 

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

KEVIN ANDERSON,

Plaintiff = CIVIL ACTION NO. 3:18-2238

Vv.
. (JUDGE MANNION)

ANDREW M. SAUL,

Commissioner of Social Security,

Defendant
ORDER
In accordance with the memorandum issued this same day, IT IS
HEREBY ORDERED THAT:

(1) the STAY issued in this case, (Doc. 26), is LIFTED;

(2) the report of Judge Schwab, (Doc. 23), is ADOPTED INITS
ENTIRETY;

(3) the plaintiffs appeal of the final decision of the
Commissioner denying his claim for DIB, (Doc. 1), is
GRANTED, andthe Commissioner's decision is VACATED, .

(4) the Commissioner’s objections to the report of Judge
Schwab, (Doc. 24), are OVERRULED;

(5) this case is REMANDED to the Commissioner for a new
hearing before a different, constitutionally appointed ALJ,

other than ALJ Wolfe, and to issue a new Decision as to |

 

 
 

(6)

plaintiff's claim for DIB: and

the Clerk of Court is directed to CLOSE THIS CASE.

sl Walachy E. Mannion
MALACHY E. MANNION
United States District Judge

Date: February 18, 2020

18-2238-01-ORDER.wpd

 

 
